Citation Nr: 0924794	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  03-25 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active service from November 1958 to December 
1962.

The appeal came before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), which had denied 
service connection for a low back disorder.  The Board 
remanded the case in June 2007.  It now returns for further 
review.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.

REMAND

The Board in its June 2007 remand asked that the RO/Appeals 
Management Center (AMC) send a letter to Dr. G, a private 
treating physician who had provided an opinion letter in 
support of the Veteran's claim October 2003, to ask that 
physician for specific information regarding the medical 
history of the Veteran, upon which the physician had relied 
in formulating the opinion.  The AMC sent such a query letter 
to Dr. G in August 2008.  However, before the AMC issued that 
letter, the Veteran submitted a July 2007 Statement in 
Support of Claim, on VA Form 21-4142 (received by the AMC in 
August 2007), advising that Dr. G had suffered a career-
ending stroke, and enclosing a letter dated in October 2005 
from another private treating physician, Dr. S, in the same 
medical clinic in which Dr. G had practiced.  Dr. S's opinion 
was similar to Dr. G's, in that he concluded that there was a 
positive nexus between the Veteran's injury in service in 
1961 and his current low back disorder, but did not address 
either the many intervening years after service or the 
Veteran's occupational pursuits since service.  The contents 
of the AMC's letter to Dr. G would have been a significant 
aid to Dr. S's preparation of a fully responsive opinion, but 
apparently Dr. S did not see the letter.

In view of the foregoing, it appears that the RO's letter to 
Dr. G was inadvertently superfluous, since that doctor's 
cessation of his medical career due to a stroke has rendered 
him unable to respond.  Thus, substantial compliance with the 
Board's June 2007 remand, in light of the newly submitted 
evidence from Dr. S as well as the new information concerning 
Dr. G's stroke, would seem to require a query letter also 
directed toward Dr. S.  See Stegall v. West, 11 Vet. App. 268 
(1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The AMC 
sent no such query to Dr. S. prior to obtaining a VA 
examination in April 2009, or prior to its issuance of a 
supplemental statement of the case (SSOC) in June 2009.  The 
Board accordingly concludes that an additional remand is in 
order, for a query letter directed to Dr. S, and any such 
further development as may be required, to be followed by 
readjudication of the claim by the AMC.  Stegall.

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's authorization and 
assistance, the RO (AMC) should send a query 
letter to Dr. S, who provided the October 2005 
etiology opinion letter noted above, to 
include a copy of that physician's October 
2005 letter.  Explain to the physician that VA 
has no documented medical history to support 
the existence of a chronic disability of the 
back in service, and also has no documented 
medical history of treatment for a back 
disability on an ongoing basis from service to 
the present.

a.  Ask Dr. S to elaborate on and explain 
his opinion as to the etiology of the 
Veteran's low back disorder, as follows:

i.  When did he begin treating the 
Veteran for a low back disorder, and with 
what frequency did he treat him for any 
low back disorder?

ii.  What history can he provide of 
diagnoses he assigned for a back 
disorder?

iii.  What knowledge did he have of the 
Veteran's employment history after 
separation from service in December 1962, 
and how did he come by that knowledge?  
How, if at all, did this knowledge affect 
his October 2005 opinion regarding 
etiology of a current low back disorder? 

iv.  When did he first diagnose a chronic 
disorder of the low back?

v.  When were degenerative changes first 
identified and when was degenerative disc 
disease or degenerative joint disease 
first diagnosed (if ever)?

vi.  What independent information (from 
sources other than the Veteran) had he 
relied upon for his opinion that a 
current back disability had its origin 
with the Veteran's injury to the low back 
in December 1961?

vii.  What knowledge did he have of that 
injury in December 1961 or its residuals, 
and how did he come by that knowledge?

b.  Any response and records received in 
reply to this query should be associated 
with the claims folder.

2.  Thereafter, and following any additional 
development that may be required based on any 
reply received from the Veteran or from Dr. S, 
the RO (AMC) should readjudicate the remanded 
claim de novo.  If the benefit sought is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with a SSOC and afforded the 
appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

